Citation Nr: 0814334	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
November 1969 and service in the Army National Guard from 
February 1978 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for a back 
injury with degenerative disc disease and degenerative joint 
disease, a bilateral knee condition, and hypertension.  

The veteran testified at a Board video-conference hearing at 
the RO before a Veteran's Law Judge in March 2008.  A 
transcript of the hearing is of record.

The veteran originally claimed service connection for his 
spinal disc.  However, the veteran has filed a separate claim 
for his claimed cervical spine condition, and his VA-Form 9 
and testimony during his March 2008 hearing indicate that the 
claim on appeal is for a low back condition.  Hence, the 
issue has been re-characterized to comport with the evidence 
of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Specifically, the RO did not 
reopen the claims on the grounds that evidence submitted by 
the veteran was not new and material.  In a July 2007 
supplemental statement of the case, the RO reconsidered the 
claims following the veteran's submission of additional 
service medical records.  

The issues of entitlement to service connection for bilateral 
knee and low back conditions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record shows 
that hypertension was manifested to a degree of 10 percent or 
more within one year of the veteran's discharge from active 
service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.104(a), Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim for service connection for hypertension 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Reconsideration of the claim for service connection for 
hypertension 

The RO originally denied entitlement to service connection 
for hypertension in an August 1970 rating decision on the 
basis that hypertension was not found on a hospital report 
dated May 18, 1970.  

The veteran filed a claim to reopen the claim for service 
connection for hypertension in June 2003.

Evidence submitted since the August 1970 and August 2000 
rating decisions includes service medical records (SMRs) 
dated in July 1983.  Accordingly, reconsideration of the 
claim for service consideration for hypertension is 
warranted.  38 C.F.R. § 3.156(c).

Service Connection for Hypertension

The veteran seeks service connection for hypertension, which 
he claims that he is presently suffering from as a result of 
his military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Certain chronic diseases, such as cardiovascular-renal 
disease (including hypertension), may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran presently has hypertension.  
A private medical report dated in January 2005, notes that 
the veteran has hypertension.  VA medical records dated in 
July 2005 note that the veteran has hypertension.  Neither of 
the these records indicate whether the veteran currently 
takes medication, or undergoes any other form of treatment 
for his current hypertensive condition.  

The SMRs do not show that the veteran was diagnosed with 
hypertension during active service.  Personnel records show 
that the veteran had active service in the Army from January 
17, 1968 to November 22, 1969.  

In March 1970, which was within one year of his discharge 
from service, the veteran was diagnosed with hypertension 
during a VA examination in El Paso, Texas.  The veteran's 
diastolic blood pressure blood pressure in his left arm was 
noted as 100. 

The evidence shows that the veteran was diagnosed with 
hypertension within one year of discharge from service.  
According to the applicable rating criteria for hypertension, 
diastolic pressure predominately 100 or more, or; systolic 
pressure predominately 160 or more warrants a 10 percent 
evaluation.  38 C.F.R. § 4.104(a), Diagnostic Code (DC) 7101 
(2007).  In this regard, the March 1970 VA examination report 
reflects that the veteran's diastolic blood pressure was 
measured at 100.  Thus, based on these findings, solely for 
the purpose of establishing entitlement to the presumption, 
the Board finds that the veteran's hypertension had 
manifested to degree of 10 percent or more within one year of 
his discharge from service.

Although a finding was made during a VA hospital visit in 
August 1970 that the veteran did not, at that time, have 
hypertension, the earlier diagnosis triggered the presumption 
and that, coupled with the current diagnosis, meets the 
criteria for service connection.

ORDER

Entitlement to service connection for hypertension is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

As previously discussed, the veteran has submitted service 
medical records not previously associated with the claims 
file at the time of the final denial of his service 
connection claims for low back and bilateral knee conditions 
and those claims must now be reconsidered.

At his hearing the veteran testified that he hurt his knee 
while serving in Vietnam when he was moving a 55-gallon drum 
of diesel fuel that slipped and trapped him against a truck.  
Following this accident the veteran was examined at sick 
call, and was told nothing was wrong with his knee.  The 
veteran also testified that he was involved in an automobile 
accident while in Vietnam.  He testified that his back popped 
and that he received medication and was x-rayed following the 
accident.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Private and VA medical treatment records dated from 2000 to 
the present indicate that the veteran currently has been 
diagnosed with, and treated for, various conditions related 
to his knees and low back.  VA treatment records dated in 
December 2000 note that the veteran has degenerative disc 
disease at L4-5S1 and a herniated disc at L5-S1.  A September 
2004 VA treatment record notes arthritis in both of the 
veteran's knees.  A Social Security Administration decision 
found that the veteran had DDD of his lumbar spine and 
cervical, thoracic, and lumbar strains.  A March 2005 VA 
treatment record report indicates that the veteran had 
arthritic changes in his right knee based on x-ray testing, 
but that the right knee is structurally intact.  VA treatment 
records dated in May 2005 notes DJD, and that the veteran 
reported right knee pain and swelling.  

Service medical records (SMRs) do not indicate that the 
veteran had any complaints of, or treatment for, any type of 
injury to his knees or back during his active service from 
January 1968 to November 1969.  However, SMRs do note that in 
July 1982 the veteran was diagnosed with a musculoskeletal 
strain of his right knee that resulted from his banging it 
against the dashboard.  Likewise, SMRs note that in October 
1982 the veteran sought treatment for a sore right knee that 
developed a bump from an accident that occurred in June 1982.   

In March 1970, the veteran was given a VA examination for his 
claimed bilateral knee condition.  The veteran reported that 
he injured his right knee overseas.  The examiner opined that 
the veteran had an essentially unremarkable right knee.  No 
opinion was expressed concerning whether the veteran's 
claimed in-service injury was related to any current 
disability he may then have had.

The current record contains competent evidence of a current 
bilateral knee and low back conditions, SMRs from 1982 
indicating injuries while the veteran was in the Army 
National Guard, and the veteran's credible testimony 
concerning in-service injuries to his back and knees.  
However, there is insufficient medical evidence for the Board 
to decide the veteran's claim.  Therefore, a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); See also U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current low back and knee 
disabilities.   The examiner should 
conduct a thorough examination of the 
veteran's low back and the knees and 
diagnosis any disabilities found.  As to 
each disability identified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disability is related to, or first 
manifested during, military service, 
including service in the Army National 
Guard.  A complete rationale must be 
provided for all opinions. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the veteran's credible testimony 
concerning injuries to his back and knees 
he suffered in Vietnam, and the medical 
reports of record, including SMRs dated in 
July and October 1982 indicating treatment 
for a knee injury resulting from an 
accident, and private medical reports 
dated in April and June 2003 that note 
that the veteran suffered injuries from a 
motor vehicle accident in March 2003, 
while working as a truck driver in the 
private sector.  A rationale for all 
medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


